United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Slidell, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2171
Issued: March 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2007 appellant, through her attorney, filed a timely appeal from an
August 2, 2007 merit decision of the Office of Workers’ Compensation Programs denying her
schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the schedule award decision.
ISSUE
The issue is whether appellant has a permanent impairment of the left lower extremity.
FACTUAL HISTORY
On May 8, 2004 appellant, then a 49-year-old carrier, sustained a fracture to the left leg
when an all purpose container fell from a lift onto her leg. She stopped work on that date. The
Office accepted the claim for an open fracture of the upper end of the left tibia and fibula and left
ankle sprain. On May 9, 2004 appellant underwent an open reduction and internal fixation of the
fracture. The Office placed her on the periodic rolls effective July 16, 2004. On March 24, 2005

appellant underwent a removal of the plate and screws in her left tibia. She returned to full-time
employment with restrictions on June 16, 2005.
On April 6, 2006 appellant filed a claim for a schedule award. By letter dated May 11,
2006, the Office requested that her attending physician determine the extent of any permanent
impairment in accordance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001). On September 6, 2006 Dr. Charles W.
Krieger, Jr., an attending Board-certified orthopedic surgeon, indicated that appellant had a
23 percent permanent impairment of the foot, a 44 percent permanent impairment of the lower
extremity and a 12 percent whole person impairment.1 On October 19, 2006 the Office
requested that Dr. Krieger further describe his application of the A.M.A., Guides and the relevant
objective findings.
On December 28, 2006 an Office medical adviser stated that Dr. Krieger’s September 6,
2006 report was insufficient to support an impairment rating as it contained no clinical findings.
On January 25, 2007 the Office referred appellant to Dr. William Ross Knight, an osteopath, for
an impairment evaluation. In an undated report received on March 20, 2007, Dr. Knight
discussed appellant’s complaints of pain and tenderness to touch in the lateral leg below the knee
into the left ankle and foot. He noted that a computerized tomography (CT) scan obtained on
January 12, 2006 revealed a three to four millimeter “linear calcified density in the medial aspect
of the posterior facet of the subtalar joint having the appearance of a small intraarticular loose
body.” Dr. Knight measured range of motion of the left lower extremity and performed manual
muscle testing. He found that appellant had a 35 percent impairment due to knee flexion
contracture, a 48 percent impairment due to a gait impairment from causalgia, a 12 percent
impairment due to weakness in left knee flexion, a 12 percent impairment due to weakness in left
knee extension and a 15 percent impairment due to arthritis as demonstrated by CT scan.
Dr. Knight combined the impairment findings and concluded that she had a 78 percent
permanent impairment of the left lower extremity.
On April 17, 2007 an Office medical adviser reviewed Dr. Knight’s report and noted that
it was not probative for the Office’s adjudication. In his calculation, Dr. Knight had combined
several lower extremity impairments which cannot be combined. He recommended that the
Office refer appellant for an evaluation by a physician who was familiar with the A.M.A.,
Guides.
On May 14, 2007 the Office informed appellant that she would be referred for another
impairment evaluation. On May 17, 2007 the Office received her authorization of an attorney to
represent her in her claim. On May 18, 2007 the Office’s scheduling service referred appellant
for an examination with Dr. Thomas Jeffcoat, a Board-certified orthopedic surgeon.

1

On January 13, 2006 Dr. Krieger requested authorization to perform a left subtalar fusion. An Office medical
adviser reviewed the evidence on April 26, 2006 and opined that the subtalar fusion was warranted due to her
employment injury. He noted that, in a March 15, 2006 progress report, Dr. Krieger recommended deferring
surgery as appellant’s pain had decreased. Appellant continued to have limited movement of the hind foot.

2

On May 29, 2007 appellant’s attorney challenged the need for another second opinion
examination. He questioned why the Office medical adviser did not provide an impairment
determination based on the findings from Dr. Knight’s report or ask the physician to clarify his
report.
On June 6, 2007 Dr. Jeffcoat measured full extension and flexion of the left knee to
125 to 130 degrees. He found no instability, swelling or effusion of the knee. For the left ankle,
he measured 10 degrees dorsiflexion and 40 degrees plantar flexion with “good eversion and
inversion of the subtalar joint.” Dr. Jeffcoat interpreted x-rays performed that day as showing a
healed fracture with no joint space narrowing and perfect alignment. He found that a January 12,
2006 CT scan of the ankle showed “a little sclerosis at the ankle joint” but good joint space.
Dr. Jeffcoat indicated that appellant had an exaggerated pain response on examination. He
concluded that she had no permanent disability.
In a report dated June 15, 2007, an impairment rater reviewed Dr. Knight’s medical
report and applied the provisions of the A.M.A., Guides to his clinical findings. Dr. Craig M.
Uejo, who is Board-certified in preventative medicine, concurred with the findings of the
impairment rater. He determined that appellant had a 35 percent lower extremity impairment
due to flexion contracture of the left knee according to Table 17-10 on page 537 of the A.M.A.,
Guides. Dr. Uejo further found that she had a three percent impairment due to sensory loss and
dysesthesia of the sural nerve.2 He opined that appellant did not have a ratable impairment due
to gait derangement as more specific methods for rating impairment were available. Dr. Uejo
further explained that impairment due to manual muscle testing was inappropriate according to
section 17.2e of the A.M.A., Guides. He found no additional impairment due to arthritis as
Dr. Knight did not address whether the January 12, 2006 CT scan revealed joint space narrowing
and no impairment due to causalgia or reflex sympathetic dystrophy. Dr. Uejo concluded that
appellant had a 35 percent impairment due to loss of range of motion and a 3 percent impairment
due to a peripheral nerve impairment, for a total left lower impairment of 37 percent.
On July 9, 2007 an Office medical adviser found that, based on Dr. Jeffcoat’s June 6,
2007 evaluation, appellant had no impairment of the left lower extremity.
By letter dated July 19, 2007, appellant’s attorney contended that she was not provide
with the opportunity to participate in the selection of the new second opinion examiner. He
noted that all of the other physicians of record found that appellant had clinical findings showing
an impairment.
By decision dated August 2, 2007, the Office found that appellant was not entitled to a
schedule award for a permanent impairment of the left lower extremity.

2

A.M.A., Guides 552, Table 17-37.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing federal regulations,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.5 Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001.6
ANALYSIS
The Office accepted that appellant sustained an open fracture of the upper end of the tibia
and fibula and a left ankle sprain due to an injury on May 8, 2004. Appellant underwent an open
reduction and internal fixation of the fracture on May 9, 2004. On June 16, 2005 she resumed
work with restrictions. Appellant filed a claim for a schedule award on April 6, 2006.
In a report dated September 6, 2006, Dr. Krieger found that appellant had a 23 percent
permanent impairment of the foot, a 44 percent permanent impairment of the lower extremity
and a 12 percent whole person impairment. He did not, however, provide the clinical findings
from his physical examination upon which he based his impairment determination. Thus his
impairment rating is of diminished probative value.
In a report received on March 20, 2007, Dr. Knight, an Office referral physician,
discussed appellant’s complaints of pain and tenderness to touch in the lateral leg below the knee
into the left ankle and foot. He noted that a CT scan showed a calcified density in the subtalar
joint and arthritic changes. Dr. Knight measured range of motion of the left lower extremity and
performed manual muscle testing. He found that appellant had a 35 percent impairment due to
knee flexion contracture, a 48 percent impairment due to a gait impairment from causalgia, a
12 percent impairment due to weakness in left knee flexion, a 12 percent impairment due to
weakness in left knee extension and a 15 percent impairment due to arthritis as demonstrated by
CT scan. Dr. Knight combined these findings and concluded that she had a left lower extremity
impairment of 78 percent.
An Office medical adviser reviewed Dr. Knight’s report and found that he had
improperly utilized the A.M.A., Guides in reaching his impairment rating. He recommended

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

4

referring appellant for another examination. On May 18, 2007 the Office scheduled another
second opinion examination.7
In a report dated June 6, 2007, Dr. Jeffcoat found no knee instability, swelling or
effusion. He measured left knee full extension and flexion to 125 to 130 degrees. For the left
ankle, Dr. Jeffcoat measured 10 degrees dorsiflexion and 40 degrees plantar flexion with “good
eversion and inversion of the subtalar joint.” He found that x-rays showed no joint space
narrowing or improper alignment and a January 12, 2006 CT scan of the ankle showed “a little
sclerosis at the ankle joint” but good joint space. Dr. Jeffcoat asserted that appellant had an
exaggerated pain response on examination. He found that she had no impairment of the left
lower extremity. On July 9, 2007 an Office medical adviser concurred with Dr. Jeffcoat’s
finding that there was no evidence of an impairment. The Board notes, however, that 10 degrees
of dorsiflexion or extension, of the ankle constitutes a seven percent impairment of the lower
extremity according to Table 17-11 on page 537 of the A.M.A., Guides.8 It does not appear,
consequently, that Dr. Jeffcoat’s finding that appellant had no impairment of the lower extremity
comports with the A.M.A., Guides. Moreover, in concluding that appellant had no left lower
extremity impairment, the Office medical adviser did not discuss the June 15, 2007 report from
Dr. Uejo. He did not address the probative value of the respective reports of Dr. Knight and
Dr. Jeffcoat given their disparate clinical findings on physical examination within a short period
of time. For these reasons the case will be remanded to the Office for further development of the
medical evidence, to be followed by a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

7

Appellant’s attorney noted that the Office had not informed him of the second opinion examination and thus he
was not provided the opportunity to participate in the selection of the physician. The attorney, however, challenged
the merits of referring appellant for another second opinion examination on May 29, 2007, prior to the examination
on June 6, 2007. He did not request the opportunity to participate in the selection of the physician.
8

See generally D.R., 57 ECAB ___ (Docket No. 06-668, issued August 22, 2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2007 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: March 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

